PER CURIAM:
In the spring of 1976, the respondent issued a purchase order for 1978 license plate decals at an agreed price of $87.95 per thousand. Claimant made an error in billing and invoiced respondent at the rate of $87.59 per thousand. Claimant also failed to bill respondent for the freight charges, even though the purchase order reflected that the sale was F.O.B. claimant’s factory. The respondent has filed an Answer admitting that it owes claimant the sum of $195.97, and we therefore make an award to claimant in the amount of $195.97.
Award of $195.97.